Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 10, 16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of destabilizing a ferrite phase is unclear because the method or definition of destabilizing is not positively recited in the claims nor in the specification in such a way to allow one of ordinary skill in the art to identify what method or structure is required in destabilizing.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “using the composition of the respective materials to destabilize the ferrite phase thereof” is unclear because the method by which the use of a material composition to destabilize a ferrite phase is not positively recited.  The interpretation is that heating and quenching work with material composition to destabilize a ferrite phase and that choosing a material does not do this by itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 7, 8, 9, 10, 13, 15, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US20220081745A1 Komi (hereinafter “Komi”).
Regarding claim 1, Komi teaches:
A method for forming a three-dimensional (3D) structure [par. 4], the method comprising: depositing an alloy composition on a target [par. 63] and solidifying portions of the alloy composition to form the 3D structure [par. 63], including producing a martensitic structure by destabilizing a ferrite phase of the alloy composition while solidifying the alloy composition [par. 40 to 42] 

Regarding claim 4, Komi teaches:
wherein destabilizing the ferrite phase includes depositing the alloy composition with materials that reduce a temperature at which δ -ferrite phase material forms from the alloy composition during cooling thereof, relative to a temperature at which δ - ferrite phase material forms during cooling of a 17-4PH alloy composition [ par. 40 to 42].  

Regarding claim 6, Komi teaches:
wherein destabilizing the ferrite phase includes depositing the alloy composition with materials that: reduce a temperature at which δ -ferrite phase material forms from the alloy composition during cooling thereof, relative to a temperature at which δ -ferrite phase material forms during cooling of a 17-4PH alloy composition; and increase a temperature at which δ -ferrite phase material formed from the alloy composition transitions to a γ-austenite phase material during cooling thereof, relative to a temperature at which δ -ferrite phase material transitions to γ -austenite during cooling of a 17- 4PH alloy composition [par. 35 to 37 teach the inclusion of copper and nickel; par. 40 teaches that it is known in the art to include combinations of the alloys of par. 36 to 37 to increase martensite start temperatures and to have lower δ -ferrite].  

Regarding claim 7, Komi teaches:
wherein the 17-4PH alloy composition includes Argon-atomized powder [par. 75].  

Regarding claim 8, Komi teaches:
wherein producing the martensitic structure by destabilizing a ferrite phase of the alloy composition while solidifying the alloy composition includes forming austenite and transforming substantially all of the austenite to martensite [par. 40 to 43].  

Regarding claim 9, Komi teaches:
wherein depositing the alloy composition includes depositing an alloy composition consisting of: iron, chromium, nickel, copper, niobium and tantalum [par. 6 to 9; claims 1, 3, 4, 6, 13, 14, 15, and 19].

Regarding claim 10, Komi teaches:
wherein destabilizing the ferrite phase of the alloy composition while solidifying the alloy composition includes depositing the alloy composition having materials consisting of iron, chromium, nickel, copper, niobium and tantalum, and using the composition of the respective materials to destabilize the ferrite phase thereof [par. 6 to 9; claims 1, 3, 4, 6, 13, 14, 15, and 19].  

Regarding claim 13, Komi teaches:
wherein producing the martensitic structure via the solidifying includes solidifying all of the deposited alloy composition to form the 3D structure [par. 55 to 58 teach Exemplary alloys, after being subjected to an additive manufacturing process and after aging at 482° C. (±8.5° C.) for 1 hour which is a method of solidifying].  

Regarding claim 15, Komi teaches:
wherein producing the martensitic structure includes forming the 3D structure having a volume of which at least 90% is martensite [claims 7, 8, 16, and 20].  

Regarding claim 21, Komi teaches:
An alloy powder composition of matter for forming martensitic 17-4 [par. 75] stainless steel via laser powder bed fusion additive manufacturing, the alloy powder comprising: iron; chromium; nickel; copper; niobium; and tantalum [par. 6 to 9; claims 1, 3, 4, 6, 13, 14, 15, and 19].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20220081745A1 Komi (hereinafter “Komi”) in view of US20090229417A1 Shepard (hereinafter “Shepard”). 
Regarding claim 2, Komi does not teach wherein destabilizing the ferrite phase includes facilitating transformation of δ-ferrite to austenite and mitigating the formation δ-ferrite phase material from the alloy composition.  Shepard teaches, wherein destabilizing the ferrite phase includes facilitating transformation of δ-ferrite to austenite and mitigating the formation δ-ferrite phase material from the alloy composition [par. 39 to 42; par. 99 to 105].  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Komi reference, such that wherein destabilizing the ferrite phase includes facilitating transformation of δ-ferrite to austenite and mitigating the formation δ-ferrite phase material from the alloy composition, as suggested and taught by Shepard, for the purpose of providing the advantage that the tool steel preform has certain improved mechanical properties [par. 41].  

Regarding claim 3, Shepard teaches, wherein solidifying the portions of the alloy composition includes transforming substantially all of the austenite to martensite [par. 39; par. 48; par. 100; .  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Komi reference, such that wherein solidifying the portions of the alloy composition includes transforming substantially all of the austenite to martensite, as suggested and taught by Shepard, for the purpose of providing the advantage of converting from an austenite microstructure to a martensite micro structure because of its higher number of slip planes, austenite is considered by a person having ordinary skill in the art to have a higher ductility than martensite. Any austenite that forms above AC3 is generally recognized by those of ordinary skill in the art to be stable [par. 55], therefore, it is obvious that a martensite structure has a lower ductility. 
  
Regarding claim 5, Komi teaches, claim.  Komi does not teach wherein destabilizing the ferrite phase includes depositing the alloy composition with materials that increase a temperature at which 6-ferrite phase material formed from the alloy composition transitions to a y-austenite phase material during cooling thereof, relative to a temperature at which 6-ferrite phase material transitions to y-austenite during cooling of a 17-4 PH alloy composition.  Shepard teaches, wherein destabilizing the ferrite phase includes depositing the alloy composition with materials that increase a temperature at which 6-ferrite phase material formed from the alloy composition transitions to a y-austenite phase material during cooling thereof, relative to a temperature at which 6-ferrite phase material transitions to y-austenite during cooling of a 17-4 PH alloy composition [par. 44 to 45; fig. 1].  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Komi reference, such that wherein destabilizing the ferrite phase includes depositing the alloy composition with materials that increase a temperature at which 6-ferrite phase material formed from the alloy composition transitions to a y-austenite phase material during cooling thereof, relative to a temperature at which 6-ferrite phase material transitions to y-austenite during cooling of a 17-4 PH alloy composition, as suggested and taught by Shepard, for the purpose of providing the advantage that an isothermal process, i.e., holding the actual process temperature of the tool steel preform substantially constant during deformation, may maximize strength, toughness, and other mechanical properties of the region, as described below [par. 45].


Claim(s) 11, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20220081745A1 Komi (hereinafter “Komi”) in view of US20160333450A1 Ikeda (hereinafter “Ikeda”). 
Regarding claim 11, Komi teaches, except where struck through, wherein depositing the alloy composition includes depositing an alloy composition consisting of: 72.5-78.5% iron, 14.5-16% chromium, 4-5.5% nickel, 3-5.5% copper, [claim 1; par. 7 to 9; par. 21 to 26] .  Komi does not teach and 0.15-0.45% of a mixture of niobium and tantalum.  Ikeda teaches, and 0.15-0.45% of a mixture of niobium and tantalum [par. 12 to 24; par. 45 to 46].  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Komi reference, to include and 0.15-0.45% of a mixture of niobium and tantalum, as suggested and taught by Ikeda, for the purpose of providing an amount of Nb and Ta to such that the material avoids A content exceeding 5C leads to an enhanced precipitation hardenability but to low toughness [par. 46].

Regarding claim 12, Komi does not teach wherein producing the martensitic structure via the solidifying includes producing the martensitic structure while continuing to deposit more of the alloy composition thereon.  Ikeda teaches, wherein producing the martensitic structure via the solidifying includes producing the martensitic structure while continuing to deposit more of the alloy composition thereon [par. 49 to 52].  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Komi reference, such that wherein producing the martensitic structure via the solidifying includes producing the martensitic structure while continuing to deposit more of the alloy composition thereon, as suggested and taught by Ikeda, for the purpose of providing the advantage for achieving compatibility between the high age-hardenability and toughness of the sintered compact because the fused deposition molding repeats melting and rapid solidification of powder in a very small region using high energy sources such as electron beams and laser beams [par. 52].

Regarding claim 17, Komi does not teach wherein solidifying the portions of the alloy composition to form the 3D structure includes forming martensitic stainless steel having equiaxed grains of a grain size that is less than 10um.  Ikeda teaches, wherein solidifying the portions of the alloy composition to form the 3D structure includes forming martensitic stainless steel having equiaxed grains of a grain size that is less than 10um [par. 52 teaches grain size 7 per  JIS G 0551 standard].  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Komi reference, such that wherein solidifying the portions of the alloy composition to form the 3D structure includes forming martensitic stainless steel having equiaxed grains of a grain size that is less than 10um, as suggested and taught by Ikeda, for the purpose of providing the advantage that The sintered compact having smaller grains exhibits improved toughness and flexural properties in spite of the same hardness [par. 52].

Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20220081745A1 Komi (hereinafter “Komi”) in view of US20170080497A1 Tuffile (hereinafter “Tuffile”). 
Regarding claim 14, Komi teaches, claim.  Komi does not teach wherein: depositing the alloy composition on a target includes depositing a liquid form of the alloy; and producing the martensitic structure via the solidifying includes transforming the liquid alloy to ferrite, transforming the ferrite to austenite, and transforming the austenite to the martensitic structure.  Tuffile teaches, wherein: depositing the alloy composition on a target includes depositing a liquid form of the alloy [par. 22 to 24; par. 27 teaches liquid phase powder atomization]; and producing the martensitic structure via the solidifying includes transforming the liquid alloy to ferrite, transforming the ferrite to austenite, and transforming the austenite to the martensitic structure [par. 22 to 24; par. 27].  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Komi reference, such that wherein: depositing the alloy composition on a target includes depositing a liquid form of the alloy; and producing the martensitic structure via the solidifying includes transforming the liquid alloy to ferrite, transforming the ferrite to austenite, and transforming the austenite to the martensitic structure, as suggested and taught by Tuffile, for the purpose of providing remarkably improved wear resistance properties [par. 28].

Regarding claim 16, Komi teaches, except where struck through, depositing the alloy composition includes depositing the alloy composition as a powder [par. 75]; .  Komi does not teach and solidifying the portions of the alloy composition includes forming layers of the alloy composition by using a laser to form liquid from the powder and thereafter solidifying the liquid while destabilizing a ferrite phase of the liquid, including melting and solidifying powder of the alloy composition that is deposited over a solidified portion of the alloy composition.  Tuffile teaches, and solidifying the portions of the alloy composition includes forming layers of the alloy composition by using a laser to form liquid from the powder [par. 22 to 24; par. 27 teaches liquid phase powder atomization] and thereafter solidifying the liquid while destabilizing a ferrite phase of the liquid, including melting and solidifying powder of the alloy composition that is deposited over a solidified portion of the alloy composition [par. 22 to 24; par. 27].  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Komi reference, such that and solidifying the portions of the alloy composition includes forming layers of the alloy composition by using a laser to form liquid from the powder and thereafter solidifying the liquid while destabilizing a ferrite phase of the liquid, including melting and solidifying powder of the alloy composition that is deposited over a solidified portion of the alloy composition, as suggested and taught by Tuffile, for the purpose of providing remarkably improved wear resistance properties [par. 28].

Claim(s) 18, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20220081745A1 Komi (hereinafter “Komi”). 
Regarding claim 18, Komi teaches A method for additively manufacturing a three-dimensional (3D) structure [par. 4], the method comprising: forming a first layer of the 3D structure by depositing alloy powder on a target [par. 63], liquefying the alloy powder via application of laser energy [par. 63 teaches melting which is a form of liquifying], and solidifying the liquefied alloy powder to produce a martensitic structure by destabilizing a ferrite phase of the alloy powder [par. 63]; 
forming subsequent layers of the 3D structure over the first layer by, for each subsequent layer, depositing additional alloy powder of the same composition of the alloy powder used in forming the first layer, liquefying the additional alloy powder via application of laser energy, and solidifying the liquefied additional alloy powder to produce a martensitic structure by destabilizing a ferrite phase of the additional alloy powder [par. 62 to 64 teach layer-by-layer method of additive manufacturing].  It is obvious to a person of ordinary skill in the art before the effective filing date of the instant application to duplicate the process of one layer of additive manufacturing onto a plurality of layers for the purpose that Articles of manufacture may be built in a layer-by-layer fashion by continually spreading and fusing layers of powder [par. 64].

Regarding claim 19, Komi teaches, wherein forming the first layer and forming the subsequent layers include: destabilizing the ferrite phase using a composition of alloys in the alloy powder to reduce a temperature at which δ -ferrite phase material forms during cooling of the liquefied alloy powder, relative to a temperature at which δ -ferrite phase material forms during cooling of a liquefied 17-4PH alloy [ par. 40 to 42]; and increasing a temperature at which δ -ferrite phase material transitions to γ-austenite phase during cooling of the liquefied alloy powder, relative to a temperature at which 6-ferrite phase material transitions to γ-austenite during cooling of a liquefied 17-4PH alloy [par. 35 to 37 teach the inclusion of copper and nickel; par. 40 teaches that it is known in the art to include combinations of the alloys of par. 36 to 37 to increase martensite start temperatures and to have lower δ -ferrite].  .  

Regarding claim 20, Komi teaches wherein the alloy powder consists of: iron, chromium, nickel, copper, niobium and tantalum [par. 6 to 9; claims 1, 3, 4, 6, 13, 14, 15, and 19].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 6 a.m to 2:00 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761